Citation Nr: 1419858	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for seborrheic dermatitis/eczema (also claimed as dyshidrosis, dry skin, and dermatitis), currently evaluated as noncompensable. 

2.  Entitlement to an increased rating for status post-total abdominal hysterectomy, currently evaluated as 30 percent disabling, to include whether the 30 percent evaluation assigned by the February 1, 2007 rating decision was clearly and unmistakably erroneous. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from November 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In an April 2011 rating decision, the RO, in part, denied the Veteran's claim for a rating higher than 30 percent for status post-total abdominal hysterectomy, to include on the basis of clear and unmistakable error (CUE) in a prior RO rating action.  The Veteran filed a timely notice of disagreement (NOD) with respect to this issue in April 2012 and a statement of the case was issued in May 2013.  On July 2, 2013, the Veteran submitted a written statement to the RO in wherein she noted her intent to appeal the issues listed on the May 2013 statement of the case, and requested a 60-day extension to complete her appeal.  The request for the extension was submitted within 60 days of the mailing of the statement of the case.  The Board is of the opinion that the Veteran's July 2, 2013 statement clearly demonstrated intent to appeal the claim.  Therefore, it is reasonable to construe the Veteran's statement, received by the RO on July 2, 2013, as a substantive appeal, 
in lieu of receipt of a timely VA Form 9 as to the April 2011 rating decision.  As such, the Veteran's appeal for a rating higher than 30 percent for status post-total abdominal hysterectomy, to include on the basis of CUE in a prior RO rating action, is considered perfected.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2013).  Accordingly, the issues currently under the Board's jurisdiction are as stated on the first page of this decision.  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claims.  The Board has reviewed the contents of the paperless file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In connection with the Veteran's appeal for a higher disability rating for seborrheic dermatitis/eczema, in February 2010 the Veteran submitted a VA Form 9 requesting a hearing before a Veterans Law Judge to be held in Washington, D.C.  However, 
in September 2013, the Veteran indicated that she desired to attend a Board videoconference hearing in connection with her pending appeals. 

As Board videoconference hearings are scheduled by the RO, remand of this appeal is necessary.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  The notification of the date and time of the hearing should be associated with the file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



